DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 17 are pending.  Claims 1 and 10 were amended.
	

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the closest prior art of record, Jamison, either singularly or in combination, fail to anticipate or render obvious the method or system comprising 
wherein the correlation parameter of the test fluid is related to at least one of a fluid weight, a fluid density, a concentration/percentage of oil, solids, or salt, a fluid yield stress, a fluid composition, an oil-water-ratio, a phase ratio of organic-to-inorganic matter in the test fluid, and an organic/inorganic phase concentration,
in combination with all other limitations of the claim as claimed and defined by the applicant.
claims 2 – 9 and 11 – 17,  the closest prior art of record, Jamison and Abbas, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 10, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862